Case 1:19-cr-00140-RBJ Document 22 Filed 08/08/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Criminal Case No. 1:19-cr-00140-RBJ-2

UNITED STATES OF AMERICA,

Plaintiff,

v.

RYAN MEDHURST,

Defendant.


                                 ENTRY OF APPEARANCE


        COMES NOW Erik G. Fischer, of the law office Erik G. Fischer, P.C., hereby enters his

appearance as counsel on behalf of Defendant, Ryan Medhurst.

        Dated this 8th day of August, 2019


                                             s/ Erik G. Fischer
                                             Erik G. Fischer, #16856
                                             Erik G. Fischer, P.C.
                                             125 South Howes, Suite 900
                                             Fort Collins, CO 80521
                                             Telephone: (970) 482-4710
                                             Facsimile: (970) 482-4729
                                             Email: erik@fischerlawgroup.com

                                             Counsel for Defendant
Case 1:19-cr-00140-RBJ Document 22 Filed 08/08/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of August 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following e-mail address:


Assistant United States Attorney
1225 17th Street, Suite 700
Denver, CO 80202



                                            s/ John Gilles
                                            John Gilles
                                            Erik G. Fischer, P.C.
                                            125 South Howes Street - Suite 900
                                            Fort Collins, Colorado 80521
                                            Telephone: (970) 482-4710
                                            Facsimile: (970) 482-4729
                                            Email: john@fischerlawgroup.com




                                               2
